Citation Nr: 0003308	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $1,844.00.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas, which denied the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits.  The veteran's claims 
folder was subsequently transferred to the Portland, Oregon 
VA Regional Office (the RO), which now has jurisdiction over 
this case.

In December 1996, the veteran requested a personal hearing at 
the RO.  A hearing was subsequently scheduled, and the 
veteran was notified of the date and time of his hearing in a 
March 1998 letter from the RO.  However, in March 1998 the 
veteran failed to report for this hearing.  Thereafter, the 
veteran requested another opportunity for a personal hearing 
before a member of the Board in Washington, D.C.  A hearing 
was subsequently scheduled, and the veteran was again 
notified of the date and time of this hearing in a December 
1998 letter from the Board.  The veteran also failed to 
report for this hearing.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear for either of these hearings, and he has since made no 
request for another opportunity.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
requests had been withdrawn.  38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  Recovery of a portion of the debt, $644.00, plus any 
accrued interest, is against considerations of equity and 
good conscience.

2.  Recovery of the remaining indebtedness, $1,200, would not 
be against equity and good conscience.
CONCLUSIONS OF LAW

1.  Recovery of a portion of the overpayment of improved 
pension benefits in the amount of $644.00, plus accrued 
interest, would be against equity and good conscience, and 
recovery of that amount by the Government is waived.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).

2.  Recovery of the remainder of the overpayment of improved 
pension benefits in the amount of $1,200.00, plus accrued 
interest, would not be against equity and good conscience, 
and recovery of that amount by the Government is not waived.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of an overpayment of VA pension 
benefits in the amount of $1,844.00.

In the interest of clarity, the Board will first discuss the 
law and regulations pertinent to the payment of non service-
connected pension benefits.  The Board then discuss the 
factual background underlying the veteran's claim.  The Board 
will then analyze the issue on appeal.

Applicable Law and Regulations

Non service-connected pensions

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non service-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (1999).  

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (1999).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (1999).

Within the provisions of the following paragraphs, there will 
be excluded from the amount of an individual's annual income 
any unreimbursed amounts which have been paid within the 12-
month annualization period for medical expenses regardless of 
when the indebtedness was incurred.  An estimate based on a 
clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the purpose 
of authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g) (1999).

Unreimbursed medical expenses will be excluded from the 
veteran's income or from the income of a surviving spouse 
when all of the following requirements are met: (i) They were 
or will be paid by a veteran or spouse for medical expenses 
of the veteran, spouse, children, parents and other relatives 
for whom there is a moral or legal obligation of support;  
(ii)  They were or will be incurred on behalf of a person who 
is a member or a constructive member of the veteran's or 
spouse's household; and (iii)  They were or will be in excess 
of 5 percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12- month annualization period in which the medical 
expenses were paid. 38 C.F.R. § 3.272(1)(2) (1999).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (1999).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3) (1999).

Waiver of indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).   If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(1999). 

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair. 38 C.F.R. § 1.965(a) (1999).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Each of the six elements must be addressed.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).



Factual Background

The veteran was awarded non service-connected pension 
benefits, effective May 1994.  The RO determined that the 
veteran suffered from numerous physical and psychiatric 
problems, which made more than marginal employment highly 
unlikely.  In a subsequent rating decision, the veteran was 
granted an earlier effective date of April 1994.  In July 
1995, the veteran submitted an Improved Pension Eligibility 
Verification Report (EVR), in which he reported a monthly 
income of $513.00 consisting entirely of Social Security 
benefits.  He also submitted a list of unreimbursed medical 
expenses for the period of May 1995 to June 1995, which 
totaled $399.00.  Later that same month, he submitted another 
list of medical expenses for the period of May 1994 to June 
1994, which totaled $1,330.00.

In a July 1995 letter, the veteran was notified by the RO 
that his pension award had been amended based on a reported 
annual income of $5,170.00 from May 1994, and $5,340.00 from 
December 1994.  The RO specified that when it had computed 
the veteran's countable income, consideration had been given 
to his report of $1,330.00 in medical expenses between May 
1994 and December 1994.

In October 1995, the veteran submitted a list of unreimbursed 
medical expenses for the period of June 1995 to September 
1995, which totaled $55.00.  In December 1995, he submitted 
another list of unreimbursed medical expenses for the period 
of August 1995 to December 1995, which totaled $1,903.56.

In March 1996, the veteran reported that he had failed to 
receive a VA benefit check in the amount of $374.00.  A 
replacement check was issued by VA the following month in the 
same amount.

In a June 1996 letter, the veteran was notified by the RO 
that his pension award had been amended based on reported 
annual income of $4,313.00 from January 1, 1995.  The RO 
specified that in computing the veteran's countable income, 
consideration had been given to his report of $2,357.00 in 
medical expenses since January 1995.  This figure apparently 
represented the sum total of the medical expenses reported by 
the veteran in July 1995 ($399), October 1995 ($55) and 
December 1995 ($1903.56).

In a signed statement submitted in June 1996, the veteran 
asserted that he had submitted over $3,895.00 in medical 
expenses for which he had not yet been reimbursed.  He 
further asserted that "with the $540 deductible", he should 
receive a reimbursement check in the amount of $3,355.00. 

In a July 1996 fax, the veteran indicated that he had not 
received a VA benefit check he was supposed to have been sent 
in the amount of $1,495.00.  He also asserted that he should 
in fact be receiving a benefit check in the amount of 
$3,310.00, rather than $1,495.00, in order to cover the cost 
of his reported medical expenses.  

On July 12, 1996, the RO issued a replacement benefit check 
to the veteran in the amount of $1,470.00.  The veteran 
subsequently submitted a signed statement in which it appears 
that although he acknowledged that he had received his 
replacement check for $1,470.00, he believed that he should 
be expecting further checks in compensation for his claimed 
medical expenses. 

In a September 1996 letter, the RO informed the veteran that 
it had been notified by the Treasury Department that he had 
negotiated both his original March 1996 benefit check in the 
amount of $374.00 and the replacement benefit check that had 
been issued in the same amount.  The veteran was further 
informed that if such was the case, a debt would be 
established against his account for the amount of the 
replacement check.

In October 1996, the Treasury Department informed the RO that 
the veteran had also negotiated both his original June 1996 
benefit check in the amount of $1,470.00 and the replacement 
benefit check issued in the same mount.  In a December 1996 
letter, the RO informed the veteran that because he had 
negotiated both of these checks his total indebtedness had 
increased to $1,844.00.

In December 1996, the veteran filed a claim of entitlement to 
a waiver of recovery of overpayment of VA pension benefits.  
He asserted that repaying his debt would create too much of a 
hardship for him and his family.  He indicated that he had 
been unemployed for several years and was attempting to 
support both a new wife and a daughter.  He also indicated 
that his wife was currently going through a difficult 
pregnancy.  He reported that he was paying an additional 
$80.00 to $100.00 per month in medical bills for his wife, 
and that he only had an additional $38.00 a month left over 
after paying their bills.  In support of his claim, he 
submitted a Financial Status report showing an average 
monthly income of $768.00, which included his VA pension 
benefits, and average monthly expenses of $730.00.  He also 
asserted that he should be entitled to a waiver on the basis 
that he was still owed $1,470.00 by VA for his remaining 
medical expenses.  The veteran added that in the event his 
waiver was refused, he requested that he be allowed to pay 
$10.00 a month towards his debt, which would leave him and 
his wife with $28.00 a month.

In March 1997, the Committee on Waivers and Compromises 
denied the veteran's request for a waiver.  The Committee 
determined that while there was no evidence of fraud, 
misrepresentation of fact, or bad faith on the part of the 
veteran, he did bear a large degree of fault in the creation 
of his debt.  The Committee found that it was reasonable to 
assume that the veteran knew he was not entitled to the 
replacement checks if he had already negotiated the 
originals.  The Committee concluded that the veteran's fault 
and unjust enrichment outweighed all other factors, including 
any difficulty he might have in repaying his debt.

In a Notice of Disagreement submitted in March 1997, the 
veteran explained that his marriage to the woman he reported 
as his wife in his Financial Status Report would not became 
official in Mexico (his place of residence) until May 1997.  
He indicated that although they have been living together for 
a long period of time and considered themselves to be 
married, it has taken him over a year to get the right legal 
papers for the immigration department of that country to 
recognize their marriage since he was not a citizen.  The 
veteran also expressed his belief that he would be able to 
pay up to $100.00 a month towards his debt.

Analysis

The veteran is seeking a waiver of recovery of overpayment of 
VA pension benefits in the amount of $1,844.00.  He 
essentially contends that to be forced to repay his debt at 
this time would place too much of a financial hardship on him 
and his family.  He also contends that his overpayment should 
be waived because he was never completely "reimbursed" for 
the medical expenses he has reported.  

I.  Creation of the Debt

When a veteran raises the issue of the validity of the debt 
as a part of the waiver application, the waiver application 
cannot be adjudicated without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The 
veteran does not contend, and the record does not show, that 
the debt in this case was not validly incurred.  There is no 
question that the veteran negotiated both the original March 
1996 and June 1996 checks, as well as the replacement checks 
issued by VA.  There is also no question that the replacement 
checks were in the amount of $374.00 and $1,470, which 
resulted in a total overpayment of $1,844.00.  Further, it 
appears from the record that the veteran was properly 
notified of the overpayment and that all due process 
considerations were duly complied with by VA.  As noted in 
the Introduction, the veteran was accorded the opportunity of 
presenting his case at personal hearings but he failed to 
report for the scheduled hearings.  The Board finds that the 
veteran's indebtedness was properly established and that this 
question need not be addressed further.  See Schaper, 1 Vet. 
App. at 437.

II.  Fraud, Misrepresentation, or Bad Faith

As noted above, waiver of repayment of an indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991).  In order to determine 
whether waiver may be granted, it is first necessary to 
examine the question of whether the overpayment was created 
as a result of fraud, misrepresentation, or bad faith on the 
part of the claimant.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994), citing 38 C.F.R. § 1.965.

A finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994). This parallels the "clean hands" doctrine 
familiar in equity cases: only if an appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992).

Under the law as it currently stands, "bad faith" is defined 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense. A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38  C.F.R. § 1.965(b) (1997); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

In this case, it appears from an analysis of the arguments 
submitted by the veteran that he was under the mistaken 
impression that the law provides for a direct reimbursement 
of his medical expenses in one lump payment.  Essentially, he 
believed that the $3,000-plus in medical expenses he 
submitted should have been paid to him in full in a lump sum 
and not amortized over a 12 month period.  Likewise, it 
appears that he was unclear about the effect of reporting 
unreimbursed medical expenses in general, believing that such 
should be reimbursed by VA directly.  Based on this mistaken 
belief, the veteran apparently assumed that the replacement 
checks he received were merely further "reimbursement 
checks" for his claimed medical expenses, thus leading him 
to negotiate these checks in addition to the originals.  The 
Board has no reason to doubt the veteran's statements in this 
regard.

However, unlike situations where VA reimburses or pays the 
cost of unauthorized care in private facilities under 38 
U.S.C.A. § 1728 (West 1991), a situation not present here, VA 
does not directly reimburse unreimbursed medical expenses in 
a lump sum payment.  Rather, unreimbursed medical expenses 
are used by VA for the purpose of determining the veteran's 
countable income.  Pursuant to 38 C.F.R. §§ 2.272 and 2.273, 
when there is a change in a beneficiary's amount of countable 
income (which may be caused, as in this case, by the 
reporting of unreimbursed medical expenses) the monthly rate 
of pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by 12.  Such was done in this case, where the 
medical expense reports submitted by the veteran indicated 
that there were unreimbursed expenses in the amount of $1,330 
in 1994 and $2,357 in 1995.  As stated by the RO in the July 
1995 and June 1996 letters to the veteran, these expenses 
were considered in determining his countable income, and his 
pension benefits were adjusted accordingly.

In short, the Board believes that the veteran's action did 
not represent a willful intent to deceive or defraud, but 
rather represented inadvertence or mistake on his part; 
specifically, a misunderstanding as to the purpose of 
reporting unreimbursed medical expenses.  Therefore, the 
Board finds that there was no showing of fraud, 
misrepresentation, or bad faith shown on the part of the 
veteran in conjunction with the creation of an overpayment 
that has been assessed against him.

III.  Considerations of Equity and Good Conscience

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a) 
(1999).

The first element to consider is "fault of the debtor", 
which is  defined as "[w]here actions of the debtor 
contribute to creation of the debt."  38 C.F.R. 
§ 1.965(a)(1).  The second element is "balancing of 
faults", which requires a weighing of the fault of the 
debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  As 
discussed above, the veteran appears to have been under the 
mistaken impression that the law provided for direct 
reimbursement of his medical expenses in one lump payment, 
which resulted in the veteran believing that the replacement 
checks issued by VA were merely "reimbursement checks" for 
his claimed medical expenses.  However, while the Board has 
determined that the veteran's actions did not rise to the 
level of either bad faith or fraud, the Board is not of the 
opinion that his confusion relieves him of responsibility in 
this matter.  

The record in the case clearly reflects that the veteran has 
completed several EVR reports, which each included a notation 
that it was important for him to read the enclosed 
instructions in a VA FORM 21-0510 (EVR Instructions).  These 
EVR instructions explain that the purpose of reporting 
unreimbursed medical expenses is to reduce countable income.  
The record further shows that veteran also completed several 
VA Forms 21-8416 (Medical Expense Reports), which 
specifically cite to 38 C.F.R. § 3.272, the regulation that 
allows for any unreimbursed amounts which have been paid 
within the 12-month annualization period to be excluded from 
the amount of an individual's annual income.  Additionally, 
the RO issued letters to the veteran in July 1995 and June 
1996 informing him that medical expenses in the amount of 
$1,330 for 1994 and $2,357 for 1995 had been considered in 
calculating his countable income.  In light of the ample 
notification that the veteran received regarding the purpose 
of reporting such expenses, the Board believes that veteran 
bears a degree of fault for the alleged misunderstanding that 
resulted in his negotiating both the original March 1996 and 
June 1996 benefit checks and the subsequently issued 
replacement checks.  

Furthermore, with respect to balancing of faults, the Board 
has been unable to identify any actions on the part of VA 
that might have led to either the veteran's misunderstanding 
regarding the purpose of reporting medical expenses or his 
belief that the replacement checks were intended for a 
purpose other than to merely replace his reportedly "lost" 
March 1996 and June 1996 benefit checks.  The record reflects 
that the RO issued several letters to the veteran 
specifically for the purpose of assisting him in obtaining 
"substitute checks" solely to replace those he had reported 
lost.  Thus, the Board has been unable to identify fault on 
the part of VA in this matter.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basis necessities."  38 C.F.R. § 1.965(a)(3).  In 
December 1996, the veteran submitted a Financial Status 
Report showing an average monthly income of $768.00 and 
monthly expenses of $730.00, leaving a monthly balance of 
$38.00.  The monthly expenses included estimates for food, 
housing, utilities, and medical expenses.  Although basic 
necessities of life would appear to be covered by the listed 
income, there is only a relatively small portion of the 
income left over, in the amount of approximately $38.00 a 
month, which would be available to pay the debt.  

Arguably, because of the veteran's very limited monthly 
resources, and in light of the fact that the veteran and his 
wife appear to have been expecting a child at the time this 
claim was filed, were VA to demand full recovery of the debt, 
this could interfere with the veteran's ability to provide 
for life's basic necessities without creating undue hardship.  
The Board does, however, note that there is a rather small 
monthly surplus available.  Moreover, the veteran himself 
acknowledged that he should be able to pay at least $100.00 
in monthly installments towards the payment of his debt, an 
amount considerably larger than the $38.00 he reportedly has 
left over after paying his monthly expenses. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The veteran was in 
receipt of non service-connected pension benefits.  Pension 
is a needs-based program intended to assure that wartime 
veterans who are permanently and totally disabled from non 
service-connected disability do not have less than the 
maximum annual pension rate on which to live.  In light of 
the veteran's limited resources, and because is responsible 
for at least two, possibly three dependents, the Board 
believes that to expect repayment of the debt at a rate of 
more than $20.00 a month would potentially defeat the purpose 
for which the benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the veteran did unfairly gain $1,844.00 due to his 
negotiating both original and replacement benefit checks.  
The Board finds that there was unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

VI.  Conclusion.

A balancing of the considerations of equity and good 
conscience reflects that the veteran was at fault in the 
creation of the debt and that unjust enrichment resulted.  On 
the other hand, considerations of undue hardship and the 
intended purpose of the benefits favors the veteran, 
particularly in light of the fact that he is responsible for 
a wife, daughter, and an expectant child.  Thus, the Board 
concludes that the facts of this case, when weighed in light 
of the various elements of equity and good conscience, are in 
favor of the conclusion that a partial waiver is warranted.  

In the opinion of the Board, recovery of $644.00, plus any 
interest, would be against the principles of equity and good 
conscience.  Therefore, a partial waiver of the overpayment 
in the amount of $644.00, plus any accrued interest, is 
granted.  Based on the financial evidence of record, the 
Board is further of the opinion that the veteran is capable 
of paying a portion of the indebtedness, in the amount of 
$20.00 a month, payable in installments made over a period of 
not more than five years.  38 C.F.R. § 1.917 (1999).  

The Board is of course cognizant that the veteran at one time 
expressed his belief that he would be able to pay up to 
$100.00 a month towards his debt.  However, there is no 
indication in the record that payments of such size were ever 
made or could be made in the foreseeable future.  
Additionally, the Board is unable to identify any information 
in the record showing that his financial situation was likely 
to improve beyond that described in his December 1996 
Financial Status Report.  Therefore, in light of the limited 
resources reported in his December 1996 Status Report, the 
Board believes $20.00 a month to be a more appropriate 
estimate of what the veteran should be expected to be able to 
pay.  

Thus, the Board finds that recovery of $20.00 a month for a 
period of five years, totaling $1,200.00 would not be against 
the considerations of equity and good conscience.  That 
amount, $1,200.00, is not waived. 


ORDER

A partial waiver of overpayment in the amount of $644.00, 
plus any and all accrued interest, is granted on the basis of 
equity and good conscience.

Waiver of the remaining indebtedness, $1,200.00, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

